Citation Nr: 1309681	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period of March 22, 2000 to May 18, 2004, and in excess of 70 percent thereafter, excluding the period from July 25, 2005 to October 31, 2005.

2.  Entitlement to an effective date prior to May 19, 2004, for the award of a 70 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which implemented the May 2007 Board decision granting service connection for PTSD; the June 2007 rating decision assigned a 30 percent evaluation from March 22, 2000 to May 18, 2004; a 70 percent evaluation from May 19, 2004 to July 24, 2005; a temporary total 100 percent evaluation for hospitalization over 21 days from July 25, 2005 to October 31, 2005; and, resumed the 70 percent evaluation, beginning November 1, 2005.  The Veteran timely appealed the assigned evaluations for his PTSD and the effective date of the award of his 70 percent evaluation.

The Board notes that this case stems initially from an appeal of the Veteran's claim of service connection for PTSD.  The Board initially denied service connection for PTSD in a December 2004 Board decision.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the appeal, the Veteran and the Secretary for the Department of Veterans Affairs agreed to jointly remand the case back to the Board for further clarification; the Court vacated the December 2004 Board decision and remanded the case back to the Board in an August 2006 Court order.  Upon return to the Board, the Board granted service connection for PTSD in a May 2007 Board decision.  The RO implemented the Board's grant of service connection in a June 2007 rating decision, the subject of the current appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's last VA examination for his PTSD was in April 2010, nearly three years ago.  Given the passage of time since the last examination, the Board finds that a new VA examination is necessary in order to determine the current nature and severity of his PTSD and therefore this claim should be remanded in order to afford him a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the record demonstrates that the Veteran was evaluated by the Arecibo Vet Center in October 2006, during which examination it was noted that the Veteran attends weekly counseling sessions with Vet Center team members at the Mayaguez Outpatient Center.  The Board notes that it is unable to determine on the basis of the record whether all of those records have been obtained and associated with the claims file at this time.  Accordingly, the Board finds that a remand is necessary in order to assure that all Vet Center records have been obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).

During the remand, the RO should also ask the Veteran for any information regarding any other VA, Vet Center, or private treatment that he may be receiving for his PTSD.  Any noted ongoing private, Vet Center and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, supra.

Finally, the Board notes that the Veteran appears to be collecting Social Security benefits.  It appears that a search in March 2001 revealed that the Social Security Administration (SSA) could not locate the medical records folder at that time.  However, there is no specific finding in the record that those records have been destroyed or are otherwise unavailable and that further attempts to obtain those records would be futile.  Accordingly, on remand, the Board finds that attempts to obtain those outstanding and potentially relevant SSA records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Mayaguez VA Medical Center, or any other VA facility that may have treated the Veteran, which are not of record, and associate those documents with the claims file.

2.  Obtain any relevant Vet Center treatment records from the Arecibo Vet Center, or any other Vet Center that the Veteran may have been treated by, and associate those documents with the claims file.

3.  Ask the Veteran to identify any VA, Vet Center, or private treatment that he may have had for his PTSD, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and associated psychiatric disabilities, and provide a Global Assessment of Functioning score.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his PTSD and an earlier effective date for the award of 70 percent for his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



